Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 06/14/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 06/14/2022 have been entered.
Priority
This application, Pub. No. US 2021/0215680, published 07/15/2021, is a § 371 National Stage of International Patent Application No. PCT/JP2017/032793, filed 09/12/2017, Pub. No. WO 2018/051965 (A1), published 03/22/2018, which claims foreign priority to JP 2016-178919, filed 09/13/2016. 
Status of Claims
Claims 1-6 and 8-13 are currently pending.  Claim 7 has been amended, as set forth in Applicant’s Preliminary amendment filed 03/12/2019.  Claims 1-8 have been subject to election/restriction requirement mailed 07/12/2021.  Claims 1, 3, 4 and 7 have been amended, and Claim 9 has been added, as set forth in Applicant’s amendment filed 01/24/2022.  Claims 1, 4 and 8 have been amended; Claim 7 has been cancelled; and Claims 10-13 have been added, as set forth in Applicant’s amendment filed 06/14/2022.  Claims 4, 8 and 9 are withdrawn from further consideration.  Claims 1-3, 5, 6 and 10-13 are examined.
Manner of Making Amendments to Claims
Although the amendment filed on 08/06/2019 is entered, it is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.  Specifically, with regard to Claim 9, the correct status identifier is (Withdrawn), but not (Previously Presented), because Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species.  See the previous Office Action mailed 03/14/2022.  
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejection of Claims 1-3, 5 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment of the claims.
II.	The rejection of Claims 1-3, 5 and 6 under 35 U.S.C. 103 as being unpatentable over Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84, in view of Aoyagi et al., U.S. 2008/0044807, published 02/21/2008, is withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 1-3, 5 and 6 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-11 of U.S. Patent 8,546,075, issued 10/01/2013, in view of Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84, is withdrawn in view of Applicant’s amendment of the claims.
IV.	The provisional rejection of Claims 1-3, 5 and 6 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/330,549, Pub. No. U.S. 2021/0215722 A1, published 07/15/2021, in view of Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al., “Comparison of Cardiac Troponin I Immunoassays Variably Affected by Circulating Autoantibodies,” Clin. Chem., 2005, vol, 51, issue 5, pp. 848–855, in view of Kojima et al., U.S. 2009/0176252, published 07/09/2009 (PTO-892 mailed 10/26/2021).
The claims, as recited in independent amended Claim 1, are drawn to:

    PNG
    media_image1.png
    223
    1067
    media_image1.png
    Greyscale



Eriksson et al., throughout the publication and, for example, at pages 848-849, teach that cardiac troponin I (cTnI) is the preferred biomarker for detection of myocardial injury and more than 10 manufacturers produce cTnI assays.  Eriksson et al. further teach that for optimal performance, cTnI assays should be capable of detecting all circulating cTnI forms and at the same time be analytically very sensitive and circulating autoantibodies against cardiac troponin I (cTnI) or the troponin complex cause negative interference in cTnI immunoassays:
“The first report of the use of cardiac troponin I (cTnI)1 for diagnosis of myocardial infarction (MI) was published in 1987 by Cummins et al. (1). Since then, both cTnI and cardiac troponin T (cTnT) have been shown to be sensitive and specific biochemical markers of myocardial necrosis. Consequently, scientific committees have advised that the troponins be the preferred biomarkers for detection of myocardial injury (2)(3). Today, more than 10 manufacturers produce cTnI assays, some producing several assays on different platforms (4)(5), whereas only 1 manufacturer produces cTnT assays (Roche Diagnostics).

Despite the widespread use of the troponins as cardiac markers, the molecular nature of cardiac troponins in the bloodstream has not been studied extensively or systematically. It is known that cTnI is susceptible to various modifications, either in the myocardium before release or in the bloodstream after release. These modifications include proteolysis (6)(7)(8), phosphorylation (8)(9), and oxidation (10)(11). The main part of cTnI is found in complex with the other troponins, mainly troponin C (TnC), but also with cTnT (11)(12)(13). For optimal performance, cTnI assays should be capable of detecting all circulating cTnI forms and at the same time be analytically very sensitive.

We have previously reported the existence of an interfering factor that can give false-negative results if antibodies against certain midfragment epitopes are used in two-site immunoassays (14)(15). The existence of this interfering component and the clinical importance of its negative effect on cTnI measurements have been questioned (16). We have now provided evidence that the observed interference is attributable to circulating autoantibodies against cTnI or the troponin complex (17). These autoantibodies seem to principally block the binding of monoclonal or polyclonal anti-cTnI antibodies to amino acid residues 41–91 (15), which constitute a substantial part of the stable midfragment region (amino acid residues 30–110) that has been recommended as the target for cTnI assays (18).”  Emphasis added.


Regarding Claims 1, 3 and 10, Kojima et al., throughout the publication and, for example, in Abstract and paragraph [0064], teach a method for the immunoassay measurement of the endocrine substance, such as insulin, in the analyte comprising pre-treating the analyte derived from the animal by removing an autoantibody bound to the endocrine substance present in the analyte therefrom and measuring the endocrine substance in the pre-treated analyte.  In order to remove the autoantibody bound to the endocrine substance from the blood analyte, first, the blood analyte is made acidic with an acidic substance, such as hydrochloric acid, to terminate an antigen-antibody reaction for the binding of the endocrine substance to the autoantibody, thereby allowing a separation of the endocrine substance from the antibody.  Regarding Claims 6 and 13, Kojima et al., in paragraph [0087], teach using 0.1 M = 0.1 N HCl in final concentration:

    PNG
    media_image2.png
    71
    487
    media_image2.png
    Greyscale
 Emphasis added.



    PNG
    media_image3.png
    165
    919
    media_image3.png
    Greyscale



Applicant is reminded that, according to MPEP 2131.03, a specific example in the prior art which is within a claimed range anticipates the range:
2131.03 Anticipation of Ranges
I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE 
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier to remove interfering autoantibodies.
One of ordinary skill in the art would have been motivated to have made and used in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, because, for obtaining reliable results in troponin immunoassays, it would be desirable to remove autoantibodies against cardiac troponin I (cTnI) causing negative interference in cTnI immunoassays, as taught by Eriksson et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, because the use of an acidifier to remove interfering autoantibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Kojima et al.

Claims 2, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al., “Comparison of Cardiac Troponin I Immunoassays Variably Affected by Circulating Autoantibodies,” Clin. Chem., 2005, vol, 51, issue 5, pp. 848–855, in view of Kojima et al., U.S. 2009/0176252, published 07/09/2009 (PTO-892 mailed 10/26/2021); as applied to Claims 1, 3, 6, 10 and 13 above, and further in view of Aoyagi et al., U.S. 2008/0044807, published 02/21/2008 (PTO-892 mailed 10/26/2021).
Neither Eriksson et al. nor Kojima et al. teach the use of a reducing agent and heat in a pretreatment step.
Aoyagi et al., throughout the publication and, for example, in Abstract, teach:

    PNG
    media_image4.png
    203
    494
    media_image4.png
    Greyscale
Emphasis added.


Regarding Claims 2, 5, 11 and 12, in paragraph [0102], Aoyagi et al. teach using a reducing agent (diethylaminoethanethiol), heat (37oC) and 0.5 N HCl in final concentration:

    PNG
    media_image5.png
    134
    488
    media_image5.png
    Greyscale
Emphasis added.


In paragraph [0124], Aoyagi et al. teach that N-hexadecyl 1-N,N-dimethyl-3-ammonio-1-propanesulfonate is a full name for C16APS.  As such, the components of a treating agent, taught by Aoyagi et al., are substantially closed to the elected species (3) of a pretreatment liquid.  In paragraph [0086], Aoyagi et al. teach CHAPS.  In paragraph [0046], Aoyagi et al. teach serum as a test sample.  In paragraph [0034], Aoyagi et al. teach that in order to convert the test sample containing the HCV-related antigens into a state suitable for forming an immune complex of the HCV core antigen and a probe such as an antibody, the invention provides a method of detecting and quantifying the HCV-related antigens which method comprises a step of treating test samples with a treating agent that effects the release of the HCV core antigen from virus particles and the inactivation of human antibodies against the HCV-related antigens simultaneously present in the test samples, and of detecting and quantifying the released HCV-related antigens by an immunoassay using a probe such as an antibody, as well as a testing kit.   

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier to remove interfering autoantibodies, wherein the pretreatment liquid further contains a reducing agent and the pretreatment step is carried out under heat.
One of ordinary skill in the art would have been motivated to have made and used in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier to remove interfering autoantibodies, wherein the pretreatment liquid further contains a reducing agent and the pretreatment step is carried out under heat, because it would be desirable for obtaining reliable results in troponin immunoassays to remove autoantibodies against cardiac troponin I (cTnI) causing negative interference in cTnI immunoassays, as taught by Eriksson et al.  Notably, the elected species (4), which is a commercially available Lumipulse® G hs Troponin I immunoassay utilizing CLEIA (ChemiLuminescent Enzyme ImmunoAssay) technology, appears to be one of this immunoassays.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier to remove interfering autoantibodies, wherein the pretreatment liquid further contains a reducing agent and the pretreatment step is carried out under heat, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Kojima et al. and Aoyagi et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5, 6 and 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-11 of U.S. Patent 8,546,075, issued 10/01/2013 (PTO-892 mailed 10/26/2021), prior publication Aoyagi et al., U.S. 2008/0044807, published 02/21/2008 (PTO-892 mailed 10/26/2021), in view of Eriksson et al., “Comparison of Cardiac Troponin I Immunoassays Variably Affected by Circulating Autoantibodies,” Clin. Chem., 2005, vol, 51, issue 5, pp. 848–855; and Kojima et al., U.S. 2009/0176252, published 07/09/2009 (PTO-892 mailed 10/26/2021).
As best understood by the Examiner, the named inventor of the instant application Katsumi Aoyagi is a co-inventor of U.S. Patent 8,546,075.
U.S. Patent 8,546,075 claims:

    PNG
    media_image6.png
    753
    487
    media_image6.png
    Greyscale
 Emphasis added.


The teachings of Eriksson et al. and Kojima et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, as claimed by U.S. Patent 8,546,075, because, for obtaining reliable results in troponin immunoassays, it would be desirable to remove autoantibodies against cardiac troponin I (cTnI) causing negative interference in cTnI immunoassays, as taught by Eriksson et al.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, as claimed by U.S. Patent 8,546,075, because the use of an acidifier to remove interfering autoantibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Kojima et al. 

Claims 1-3, 5, 6 and 10-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/330,549 (‘549 application), Pub. No. U.S. 2021/0215722 A1, published 07/15/2021 (reference application) (PTO-892 mailed 10/26/2021), in view of Eriksson et al., “Comparison of Cardiac Troponin I Immunoassays Variably Affected by Circulating Autoantibodies,” Clin. Chem., 2005, vol, 51, issue 5, pp. 848–855; Kojima et al., U.S. 2009/0176252, published 07/09/2009 (PTO-892 mailed 10/26/2021); and Aoyagi et al., U.S. 2008/0044807, published 02/21/2008 (PTO-892 mailed 10/26/2021).
‘549 application claims:

    PNG
    media_image7.png
    364
    1066
    media_image7.png
    Greyscale




The teachings of Eriksson et al., Kojima et al. and Aoyagi et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, as claimed by ‘549 application, because, for obtaining reliable results in troponin immunoassays, it would be desirable to remove autoantibodies against cardiac troponin I (cTnI) causing negative interference in cTnI immunoassays, as taught by Eriksson et al.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, as claimed by ‘549 application, because the use of an acidifier to remove interfering autoantibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Kojima et al. and Aoyagi et al.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments entered on 06/14/2022 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 103
At pages 4-8 of the Remarks, Applicant argues:

    PNG
    media_image8.png
    175
    1064
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    169
    1065
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    67
    1070
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    222
    1068
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    66
    1068
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    277
    1068
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    40
    955
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    453
    1070
    media_image15.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
First, Applicant’s arguments with respect to Lippi et al. are moot because, as indicated at pages 3-4 of the instant Office Actions, the rejections based on this reference are withdrawn in view of Applicant’s amendment of the claims.
Second, for the reasons set forth above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of human cardiac troponin I, a step of pre-treating test samples with a pre-treating agent comprising an acidifier to remove interfering autoantibodies, because, for obtaining reliable results in troponin immunoassays, it would be desirable to remove autoantibodies against cardiac troponin I (cTnI) causing negative interference in cTnI immunoassays, as taught by Eriksson et al.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, because the use of an acidifier to remove interfering antibodies, including autoantibodies, for obtaining reliable results in immunoassays was known in the art, as taught by Kojima et al. and Aoyagi et al.
Double Patenting
At page 8 of the Remarks, Applicant argues that:

    PNG
    media_image16.png
    176
    1064
    media_image16.png
    Greyscale



The Examiner respectfully disagrees for the reasons set forth with regard to the 103 rejection above.  

At page 8 of the Remarks, Applicant argues that:

    PNG
    media_image17.png
    256
    1070
    media_image17.png
    Greyscale



The Examiner respectfully disagrees because, according to MPEP § 804 I.B.1, complete response to a nonstatutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action:
“1. Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”  Emphasis added. 


Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641